
	
		I
		111th CONGRESS
		2d Session
		H. R. 4676
		IN THE HOUSE OF REPRESENTATIVES
		
			February 24, 2010
			Mr. Farr introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To direct the Secretary of Commerce to establish a
		  competitive grant program to promote domestic regional
		  tourism.
	
	
		1.Short titleThis Act may be cited as the
			 Travel Regional Investment Partnership
			 Act .
		2.FindingsCongress finds the following:
			(1)The importance of travel and tourism cannot
			 be overstated: travel and tourism employs America.
			(2)Approximately
			 8,300,000 domestic jobs depend on the travel and tourism industry.
			(3)The United States
			 travel and tourism industry is worth more than $691,000,000,000 annually in
			 direct spending, of which more than 85 percent is the result of domestic
			 travel. Including indirect spending, such industry tops $1,200,000,000,000 in
			 spending.
			(4)The travel and
			 tourism industry accounts for 2.6 percent of GDP, nearly four times that of the
			 automotive industry.
			(5)Domestic employment related to the travel
			 and tourism industry cannot be outsourced to other countries.
			(6)The current economic downturn has created
			 the most difficult economic environment for the domestic travel and tourism
			 industry since the period following the terrorist attacks of September 11,
			 2001.
			(7)The travel and tourism industry has
			 contracted by nearly $130,000,000,000 in 2009 alone. The domestic tourism
			 economy has fallen by nearly 4.5 percent during 2009, twice the rate of the
			 overall economy of the United States.
			(8)Domestic spending
			 on travel and tourism has been in decline since the fourth quarter of fiscal
			 year 2008, while employment in the travel and tourism industry has been falling
			 since the second quarter of such year.
			(9)Public-private
			 partnerships have been underutilized in the promotion of travel and tourism and
			 are a dynamic tool in creating new domestic tourism markets and promoting
			 domestic regional tourism growth.
			3.Domestic regional
			 tourism grant program
			(a)Establishment by
			 Secretary of CommerceThe
			 Secretary of Commerce shall establish a competitive grant program, administered
			 by the Office of Travel and Tourism Industries, to promote domestic regional
			 tourism growth and new domestic tourism market creation.
			(b)Range of grant
			 monetary amountsNo grant shall be less than $100,000 or more
			 than $1,000,000.
			(c)Grantee
			 eligibility requirements
				(1)Eligible
			 entitiesThe following
			 entities are eligible for a grant under this section for the purposes of
			 promoting domestic regional tourism growth and new domestic tourism market
			 creation:
					(A)A Convention and Visitors Bureau.
					(B)A partnership
			 between a State or local government and a local tourism entities.
					(2)Application
			 process
					(A)SubmissionAn
			 eligible entity seeking a grant under this section shall submit to the
			 Secretary an application at such time, in such form, and with such information
			 and assurances as the Secretary may require.
					(B)ContentsSuch
			 application shall include—
						(i)a description of the tourist promotion
			 activities that the grant will fund; and
						(ii)in the case of a partnership between a
			 State or local government and local tourism entities—
							(I)the specific
			 tourist entities that such government has partnered with in order promote
			 tourism within the relevant domestic region; and
							(II)the details of the partnership and specific
			 information as to how such partnership will increase regional tourism.
							(d)Matching
			 requirement
				(1)Non-Federal
			 fundsAs a condition of
			 receipt of a grant under this section, the grant recipient shall provide,
			 either directly or through donations from public or private entities,
			 non-Federal matching funds, in cash or in-kind, in an amount equal to the
			 amount of the grant.
				(2)Special rule for
			 in-kind donationsOf the amount of non-Federal matching funds
			 required under paragraph (1), not more than 25 percent shall be provided
			 through in-kind contributions.
				(e)ReportsNot
			 later than 6 months after the end of each fiscal year in which grants were
			 awarded by the Secretary under this section, the Secretary shall submit a
			 report to Congress on—
				(1)travel-generated expenditures;
				(2)travel-generated tax receipts; and
				(3)travel-generated employment.
				(f)DefinitionsIn this section:
				(1)SecretaryThe
			 term Secretary means the Secretary of Commerce.
				(2)Local tourist
			 entityThe term local
			 tourist entity means any public or private sector business engaged in
			 tourism-related activities.
				(g)Authorization of
			 appropriationsThere is
			 authorized to be appropriated $10,000,000 for each of the first 5 fiscal years
			 that begin after the date of enactment of this section for grants under this
			 section, and such amounts appropriated shall remain available until expended.
			
